In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated January 5, 1999, which granted the motion of the defendants for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly sustained personal injuries when he slipped and fell on a ramp connecting the defendant’s liquor store with a storage room. The plaintiff alleges that he was making a delivery to the store, and that he fell due to water on the ramp. The defendants moved for summary judgment to dismiss the complaint based upon lack of notice. The Supreme Court granted the motion to dismiss the complaint.
The defendants made a prima facie showing as a matter of law that they did not create the condition and that they did not have actual or constructive notice thereof (see, Dwoskin v Burger King Corp., 249 AD2d 358). The burden then shifted to the plaintiff to come forward with sufficient evidence to raise a triable issue of fact (see, Cellini v Waldbaum, Inc., 262 AD2d 345). Contrary to the plaintiff’s contention he failed to come forward with sufficient evidence of any issue of fact that the defendants either created the condition which caused the accident or that they had actual or constructive notice thereof (see, Gordon v American Museum of Natural History, 67 NY2d 836; Dwoskin v Burger King Corp., supra). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. O’Brien, J. P., Goldstein, Luciano and Smith, JJ., concur.